      Case 5:18-cv-05211-LHK Document 123 Filed 02/05/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT

10                        NORTHERN DISTRICT OF CALIFORNIA

11   EDWARD R. MONFORT,                        Case No.: 5:18-CV-05211-LHK

12               Plaintiff,                    STIPULATION AND [PROPOSED]
                                               ORDER OF DISMISSAL WITH
13         v.                                  PREJUDICE

14   ADOMANI, INC., a Delaware Corporation;
     JAMES L. REYNOLDS; MICHAEL K.
15   MENEREY; ROBERT E. WILLIAMS;
     KEVIN G. KANNING; AND DOES 1-50;
16
                 Defendants.
17

18   ADOMANI, INC., a Delaware corporation,
19               Counterclaim Plaintiff,
20         v.
21   EDWARD R. MONFORT, a Florida resident,
22               Counterclaim Defendant.
23

24

25

26
27

28

                       STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                  Case No.: 5:18-CV-05211-LHK
          Case 5:18-cv-05211-LHK Document 123 Filed 02/05/20 Page 2 of 6



 1            Consistent with the Court’s Order to File Stipulation of Dismissal, ECF No. 115, the

 2   Court’s Order Dismissing Case and Denying Stipulation as Moot, ECF No. 120, and the

 3   Settlement Agreement and Release (the “Settlement Agreement”) entered into by and between

 4   Plaintiff Edward R. Monfort (“Plaintiff”) and Defendants ADOMANI, Inc., James L. Reynolds,

 5   Michael K. Menerey, Robert E. Williams, Kevin G. Kanning, and Dennis Di Ricco (collectively

 6   “Defendants,” and all of them together, the “Parties”), the Parties stipulate to dismissal of

 7   ADOMANI’s counterclaims with prejudice, subject to the approval of the Court, as follows:

 8            WHEREAS, on December 5, 2019, the Parties attended a private mediation and

 9   ultimately reached a verbal settlement agreement on December 9, 2019;
10            WHEREAS, the Parties entered into the Settlement Agreement with an effective date of

11   February 6, 2020, wherein Plaintiff agreed to, inter alia, (i) waive any right to appeal, challenge,

12   seek review of, or otherwise attack the Court’s dismissal with prejudice of his claims in this

13   action, ECF No. 107, and (ii) waive, release, discharge, and agree to hold harmless Defendants

14   and related parties from any and all claims, causes of action and demands of any kind or nature

15   except as expressly provided in the Settlement Agreement, and Defendants agreed to, inter alia,

16   (i) seek dismissal with prejudice of their claims in this action, (ii) waive any right to appeal,

17   challenge, seek review of, or otherwise attack such dismissal with prejudice, and (iii) waive,

18   release, discharge, and agree to hold harmless Plaintiff from any and all claims, causes of action

19   and demands of any kind or nature except as expressly provided in the Settlement Agreement;

20            WHEREAS, the Parties agreed that each side would bear their own costs and fees in

21   this action;

22            WHEREAS, all of Plaintiff’s claims in this action were dismissed with prejudice by

23   Court order on November 25, 2019, ECF No. 107;

24            THEREFORE, the Parties respectfully request the Court grant dismissal of

25   ADOMANI’s counterclaims with prejudice.

26   //
27   //

28

                                                    1
                          STIPULATION AND [PROPOSED] ORDER OF DISMISSAL;
                                     Case No.: 5:18-CV-05211-LHK
          Case 5:18-cv-05211-LHK Document 123 Filed 02/05/20 Page 3 of 6



 1            IT IS STIPULATED, by and between Plaintiff and Defendants, and by and through

 2   their respective counsel, that:

 3            1.    All of Defendant ADOMANI’s counterclaims are dismissed with prejudice,

 4   including its counterclaims for (i) breach of employment and release agreement; (ii) declaratory

 5   judgment; (iii) breach of fiduciary duty; (iv) wrongful dilution of equity; and (v) conversion.

 6   //

 7   //

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
                           STIPULATION AND [PROPOSED] ORDER OF DISMISSAL;
                                      Case No.: 5:18-CV-05211-LHK
      Case 5:18-cv-05211-LHK Document 123 Filed 02/05/20 Page 4 of 6



 1   IT IS SO STIPULATED.

 2                                            Respectfully Submitted,

 3   Dated: February 5, 2020                  JOHNSON FISTEL, LLP

 4
                                        By:   /s/ Frank J. Johnson
 5                                            FRANK J. JOHNSON
 6                                            KRISTEN O’CONNOR
                                              CHASE M. STERN
 7                                            655 West Broadway, Suite 1400
                                              San Diego, CA 92101
 8                                            Telephone: (619) 230-0063
                                              Facsimile: (619) 255-1856
 9                                            FrankJ@johnsonfistel.com
                                              KristenO@johnsonfistel.com
10                                            ChaseS@johnsonfistel.com
11                                            ROSTOW & AUSTER, LLP
                                              REZA I. GHARAKHANI
12                                            2049 Century Park East, Suite 3850
                                              Los Angeles, CA 90067
13                                            Telephone: (310) 772-0080
                                              Facsimile: (310) 772-0822
14                                            Gharakhani@rostow.com
15                                            Attorneys for Plaintiff and Counterclaim
                                              Defendant Edward R. Monfort
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 3
                       STIPULATION AND [PROPOSED] ORDER OF DISMISSAL;
                                  Case No.: 5:18-CV-05211-LHK
      Case 5:18-cv-05211-LHK Document 123 Filed 02/05/20 Page 5 of 6



 1   Dated: February 5, 2020                  K&L GATES LLP

 2
                                        By:   /s/ Philip M. Guess
 3                                            PHILIP M. GUESS
 4                                            K&L GATES LLP
                                              DANIEL-CHARLES WOLF
 5                                            925 Fourth Avenue, Suite 2900
                                              Seattle, WA 98104-1158
 6                                            Telephone: (206) 623-7580
                                              Facsimile: (206) 623-7022
 7                                            philip.guess@klgates.com
                                              dc.wolf@klgates.com
 8
                                              K&L GATES LLP
 9                                            SPENCER HAMER
                                              1 Park Plaza, 12th Floor
10                                            Irvine, CA 92614
                                              Telephone: (949) 253-0900
11                                            Facsimile: (949) 253-0902
                                              spencer.hamer@klgates.com
12
                                              Attorneys for Defendants, Counterclaimant,
13                                            and Third-Party Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 4
                       STIPULATION AND [PROPOSED] ORDER OF DISMISSAL;
                                  Case No.: 5:18-CV-05211-LHK
       Case 5:18-cv-05211-LHK Document 123 Filed 02/05/20 Page 6 of 6



 1                                   [PROPOSED] ORDER

 2          The Court having reviewed the foregoing Stipulation, and good cause appearing

 3   therefore:

 4          IT IS HEREBY ORDERED that ADOMANI’s counterclaims asserted in this action

 5   are dismissed with prejudice.

 6

 7

 8   IT IS SO ORDERED.

 9   DATED: February 5, 2020
10
                                              HONORABLE LUCY H. KOH
11                                            United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   5
                         STIPULATION AND [PROPOSED] ORDER OF DISMISSAL;
                                    Case No.: 5:18-CV-05211-LHK
